Citation Nr: 1712162	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  04-41 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on unemployability prior to December 13, 2003 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, addressing increased ratings for the knee and back disabilities.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in September 2006.  In November 2007, he testified at a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  Transcripts of the testimony from both hearings have been associated with the claims file.  

The Veterans Law Judge before whom the Veteran testified in November 2007 is no longer at the Board.  In October 2016, the Board notified the Veteran by letter and gave him an opportunity to request a hearing with a Veterans Law Judge who would participate in the adjudication of his claim.  The letter stated that if the Veteran or his representative did not respond within 30 days of the date of the letter, the Board would assume he did not want another hearing, and would proceed accordingly.  To date, no response has been received from the Veteran or his representative.  The Board will thus proceed with the case.

In November 2011, this claim was remanded to allow referral of the case to the Director of Compensation & Pension Services for extra-schedular consideration prior to December 1, 2009; and to obtain VA examination for an opinion as to the Veteran's unemployability due to service-connected disabilities effective December 1, 2009.  The required development was completed, and the RO ultimately granted entitlement to a total disability evaluation based on individual unemployability (TDIU) on a schedular basis effective December 13, 2004.  The claim for TDIU on an extraschedular basis is thus recharacterized as involving the time period before December 13, 2004-as recharacterized on the first page of this decision.


FINDINGS OF FACT

1.  In a January 2016 memorandum, the Director, Compensation Service determined that entitlement to TDIU on an extra-schedular basis had not been established for the time period prior to December 13, 2004. 

2.  Resolving all reasonable benefit of the doubt in the Veteran's favor, the evidence establishes that the Veteran became unable to obtain or maintain substantially gainful employment due to service-connected disabilities on and after March 24, 2003.


CONCLUSION OF LAW

For the time period prior from March 24, 2003, to December 13, 2004, the criteria for a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. § 5102, 5013, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the present case, the issue of TDIU on an extraschedular basis was remanded by the Board in a November 2011 remand.  In the same month, the RO issued a letter addressing appropriate VCAA notice for the issue, after which the claim was readjudicated in a February 2016 supplemental statement of the case.  

As to VA's duty to assist, VA treatment records and all identified private treatment records have all been obtained.  In addition, in accordance with the Board's November 2011 remand, the RO requested the VA's Director of Compensation Service consider extra-schedular entitlement to TDIU under 38 C.F.R. § 4.16(b) in the present case.  In January 2016, the Director's proffered his decision, and it is of record.  The Board finds that VA has complied with the November 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative identified additional health care providers whose records were necessary to the adjudication of this case.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and neither he nor his representative have argued that prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 200); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


2.  Extraschedular TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§  3.40, 3.341. 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§  3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 361 (1993).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); See also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is unemployable do to his service-connected disabilities.  In this case, for the time prior to December 13, 2004, service connection was in effect for low back strain with mild degenerative narrowing of the L4-5 disc space, evaluated as 20 percent disabling, and status-post removal of semilunar cartilage left knee with residuals of pain and possible small joint loose body, evaluated as 20 percent disabling.  His combined disability evaluation was 50 percent.  Thus, he did not have a single disability rated at 60 percent disabling or a combined rating of 70 percent for the time period prior to December 13, 2004.  Therefore, the Veteran did not meet the schedular criteria for a TDIU prior to December 13, 2004 under 38 C.F.R. § 4.16(a).  

That notwithstanding, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, and pursuant to the Board's November 2011 remand, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration.  In January 2016, the Director determined that a TDIU on an extraschedular basis was not warranted at any time prior to December 13, 2004. 

Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue.  See Bowling, supra.  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  

In December 2010, the Veteran filed VA Form 21-8940, "Veterans Applications for Increased Compensation Based on Unemployability," in which he indicated he became too disabled to work in September 2003 due to his lower back and left knee disabilities, and that he had problems finding a job because he could not sit or stand for more than four hours at a time.  He further indicated he had been in school from January 2004 to December 2009, and been in a VA work study program from January 2004 to May 2008.  (See %21-8940 last worked 9/03, (rec'd 12/29/2010)).  

In January 2003, the Veteran filed a claim for increased evaluation for his bilateral knee disabilities, and notified the RO he was scheduled to have surgery on both knees, the right knee in March 2003.  (See January 2003 Claim - bilateral knees, (rec'd 1/27/2003)).

The Veteran underwent a VA medical examination on March 20, 2003.  It appears from the report that the Veteran was still working at that time.  Examination revealed minimal swelling in the right knee and a 12 cm surgical scar on the medial side of the left knee.  Range of motion of both knees was normal, but pain was noted during the process.  There was no evidence of ankylosis, and drawer and McMuny tests were normal on the right.  The Drawer test was slightly unstable on the left and the McMurray test was normal.   There was crepitus on range of motion in the left knee.  The Veteran reported that he has problems walking stairs because of pain.  He could do shopping for short periods, and vacuum and dress himself.  He reported problems with gardening because he has been unable to kneel down.  He could drive a car, take out the trash and push a lawnmower, although he complained of pain. 

The record shows that the Veteran underwent surgery for his service-connected right knee on March 24, 2003.  A temporary total evaluation for convalescence was awarded from March 24 to April 30, 2003 (see %RD showing 4.30 benefit R knee surg, (rec'd 8/1/2003)).  

In September 2003, the Veteran reported having difficulty at work because his job required lifting heavy metals.  The treating provider recommended job retraining.  He informed VA he was missing a lot of work due to pain from his back and knees, had no sick time, and was having to use vacation time.  His condition reportedly rendered him unable to take jobs at which he could make more money.  (See %stmt re job and disabilities (rec'd 9/8/2003)).  In addition, in his October 2003 notice of disagreement, he reported he was currently unemployed and seeking vocational rehabilitation (see %NOD ...  (rec'd 10/15/2003)).  In December 2003, he was prescribed a back brace for work.  

In October 2003, the Veteran submitted a list of employers and a Wage Detail Inquiry from the Social Security Administration (SSA), dated in October 2003.  The SSA document appears to be incomplete, but shows earnings for the Veteran in 2002 of $1,106.5 and $5, 112.41 in the 3rd and 4th quarters, respectively; and in 2003 of $4,96.15 and $1,870.51 for the 1st and 2nd quarters of 2003, respectively.  No earnings were reported for the 1st and 2nd quarters of 2002, or for the 3rd or 4th period of 2003, although on a separate page of the first report, percentages are shown by employer for the 1st quarter of 2002.  (See %SSA wages (1998-2003) & employers (NOTE rec'd in 10/03, subm by Vet, p. 2, 3 (marked rec'd in 08/1/2003, but showing as having been produced by SSA on 10/09/03)).  

A January 2004 entry shows the Veteran was sponsored by Vocational Rehabilitation and needed a note from his doctor to obtain a backpack on wheels due to his back and knee conditions.  In April 2004, the treating provider observed grades III and IV chondromalacia in the knees.  The Veteran complained of pain and an inability to flex past 90 degrees, but stated he could walk a mile.  In August 2004, the Veteran reported his knees felt much better.  He was taking Motrin, wearing his braces, and performing self-knee rehabilitation with good improvement.  (See VA tx (San Antonio 2003-4 (see notes), pp. 31-2, 28-29, 27, 19, 21 and 11 (rec'd 10/06/04)).

Wage receipts, or check stubs, submitted by the Veteran in February 2004, show net pay for August 29 and September 26, 2003 totaling $127.11.  Another page shows total payments from an unknown source of $309 in October and $206 in November 2003.  (See %Wage info (check stubs) 2003 subm by Veteran, (rec'd 2/20/2004)).

In a February 2016 statement, the Veteran reported he lost his job in September 2003 after his back went out (see %Vet's statemt: last employed 8/03 (rec'd 2/18/2016)); see also %21-8940 ... (rec'd 12/29/2010)).

The Board acknowledges the severity of the Veteran's service-connected bilateral knee and back disabilities prior to December 13, 2004.  As noted above, he required surgery for his service-connected right knee in March 2003, and was on convalescence afterward.  October 2003 physical assessment examination shows that he was found to be capable of a medium physical demand functional capacity level, i.e., lifting a maximum of 50 pounds with a frequent lifting or carrying level of 25 pounds.  (See %Functional Capacity Evaluation 2003, p. 2-4 (rec'd 10/22/03)).  This corroborates the Veteran's assertions that he was unable to effectively lift and carry the heavy metals required at his place of employment.

Prior to the March 2003 surgery, VA examination of the knees did not reveal a level of functional impairment in his knees consistent with an inability to obtain or maintain employment.  There is also no indication in the form of treatment records or other medical evidence to suggest that the Veteran's back disability, either alone or in combination with his other service-connected disabilities prevented substantially gainful employment.  However, VA treatment records show the Veteran experienced significant difficulties with employment following his March 24, 2003, surgery, as reflected by his treating health care provider's recommendation he seek job retraining and as shown that the Veteran had been awarded vocational rehabilitation and was attending school.  

After a review of the evidence of record, the Board finds the evidence is at the least in equipoise.  According the Veteran the benefit of all reasonable doubt, the Board finds that extraschedular TDIU is warranted for the time period prior to December 13, 2004 and beginning in March 24, 2003, when the Veteran underwent surgery for his service-connected knee disability.   See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

For the period of time from March 24, 2003, to December 13, 2004, entitlement to service connection for a TDIU on an extraschedular basis is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


